PER CURIAM.
■ Petition for writ of habeas corpus filed pro se by Fred Lowary, an inmate of the Montana State Prison. The petition states that in the district court of Silver Bow County the applicant plead guilty to a charge of second degree murder and was sentenced to a term of seventeen years. The petition further recites that applicant was represented by two defense counsel.
While petitioner contends that he was not guilty; that he demanded a jury trial which ivas refused; that his constitutional rights were violated in that he was denied due process; that his plea was entered because of his ignorance of the law; that his life was endangered; that the County Attorney threatened him; this court finds it impossible to give credence to such charges where two able counsel were representing him in the district court.
The application for writ is denied and the proceeding is dismissed.